DETAILED ACTION
This Office Action is in response to the application filed on 14 April 2021.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 October 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. GB 2005511.7, filed on 15 April 2020 and GB 2005575.2 on 16 April 2020.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qualcomm et al (“Ethernet Header Compression for CP CIoT – 5GSM Aspects”), hereinafter Qualcomm ‘426.

Regarding Claim 1, Qualcomm ‘426 discloses a method of a user equipment (UE) in a wireless communication system, the method comprising: 
identifying an inter-system change from a first mode to a second mode (see Section 6.3.2.2 Network-requested PDU Session Modification Procedure Initiation, page 3 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; identifying an inter-system/inter-system change/change from/from a first mode/(S1 mode) to a second mode/N1 mode);
transferring a data session established in the first mode to the second mode from the first mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, pages 19-20; transferring/(inter-system change) a data session/(PDU connection) established/established in the first mode/(S1 mode) to the second mode/(N1 mode) from the first mode/S1 mode); 
determining whether the UE and a network entity in the second mode support a header compression (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, page 2, lines 4-6 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26 and page 20, lines 45-46; determining/(negotiating of the support for header compression) whether the UE/UE and a network entity/network in the second mode/(N1 mode) support/support a header/header compression/compression Note: page 20, lines 45-46 disclose the IP header compression configuration IE in the PDU Session Modification Request); and 
initiating, based on a result of the determination (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, page 2, lines 4-6 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; based on a result of the determination/negotiating of the support for header compression), a procedure for negotiating a header compression configuration in the transferred data session (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations page 2, lines 4-6 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26 and Section 8.3.8.12 IP Header Compression Configuration, lines page 27, 1-3; a procedure for negotiating/negotiation a header/header compression/compression configuration in the transferred/(inter-system change) data session/PDU connection), 
wherein the first mode is one of an S1 mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; wherein the first mode/(S1 mode) is one of an S1/S1 mode/mode), and the second mode is the other of the N1 mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; and the second mode/(N1 mode) is the other of the N1/N1 mode/mode).
Regarding Claim 2, Qualcomm ‘426 discloses the method, further comprising:
transmitting (see Figure 6.4.1.2.1; Figure 6.4.1.2.1, step 1 shows transmitting), to the network entity (see Figure 6.4.1.2.1 and page 2, Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 4-6 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-46; to the network entity/SMF is the network entity), a first message including first information related to whether the header compression is supported by the UE (see Figure 6.4.1.2.1 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47; a first message/(PDU session establishment request message) including first information/(the SMF supports IP header compression for control plane CIoT 5GS optimization) related to whether the header compression/(IP header compression) is supported/supports by the UE/UE); 
receiving (see Figure 6.4.1.2.1; Figure 6.4.1.2.1, step 2 shows receiving), from the network entity (see Figure 6.4.1.2.1 and page 2, Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 4-6 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 48-55; to the network entity/SMF is the network entity), a second message including second information related to whether the header compression is supported by the network entity (see Figure 6.4.1.2.1 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 48-53; a second message/(PDU session establishment accept message) including second information/(the SMF supports Ethernet head compression for control plan CIoT 5GS optimization) related to whether the header compression/(IP header compression) is supported/supports by the network entity/SMF); and 
determining, based on the first information and the second information (see Figure 6.4.1.2.1 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47 and 48-53; based on the first information/(the SMF supports IP header compression for control plane CIoT 5GS optimization) and the second information/the SMF supports Ethernet head compression for control plan CIoT 5GS optimization), whether the UE and the network entity support the header compression (see page 2, Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 4-6; whether the UE/UE and the network entity/network support/support the header/header compression/compression).
Regarding Claim 7, Qualcomm ‘426 discloses the method, wherein the header compression is one of IP header compression or Ethernet header compression when the first mode is the S1 mode and the second mode is the N1 mode (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 1-3 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; wherein the header/header compression/compression is one of IP/IP header/header compression/compression or Ethernet/Ether header/header compression/compression when the first mode/(S1 mode) is the S1/S1 mode/mode and the second mode/(N1 mode) is the N1/N1 mode/mode).
Regarding Claim 8, Qualcomm ‘426 discloses a method of a network entity in a wireless communication system, the method comprising: 
identifying an inter-system change from a first mode to a second mode (see Section 6.3.2.2 Network-requested PDU Session Modification Procedure Initiation, page 3 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; identifying an inter-system/inter-system change/change from/from a first mode/(S1 mode) to a second mode/N1 mode);
transferring a data session established in the first mode to the second mode from the first mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, pages 19-20; transferring/(inter-system change) a data session/(PDU connection) established/established in the first mode/(S1 mode) to the second mode/(N1 mode) from the first mode/S1 mode); 
determining whether a user equipment (UE) and the network entity in the second mode support a header compression (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, page 2, lines 4-6 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26 and page 20, lines 45-46; determining/(negotiating of the support for header compression) whether a user equipment (UE)/UE and the network entity/network in the second mode/(N1 mode) support/support a header/header compression/compression Note: page 20, lines 45-46 discloses the IP header compression configuration IE in the PDU Session Modification Request); and 
initiating, based on a result of the determination (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, page 2, lines 4-6 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; based on a result of the determination/negotiating of the support for header compression), a procedure for negotiating a header compression configuration in the transferred data session (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations page 2, lines 4-6 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26 and Section 8.3.8.12 IP Header Compression Configuration, lines page 27, 1-3; a procedure for negotiating/negotiation a header/header compression/compression configuration in the transferred/(inter-system change) data session/PDU connection), 
wherein the first mode is one of an S1 mode, and the second mode is the other of the N1 mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; wherein the first mode/(S1 mode) is one of an S1/S1 mode/mode), and the second mode is the other of the N1 mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; and the second mode/(N1 mode) is the other of the N1/N1 mode/mode).
Regarding Claim 9, Qualcomm ‘426 discloses the method, further comprising:
receiving (see Figure 6.4.1.2.1; Figure 6.4.1.2.1, step 1 shows receiving), from the UE (see Figure 6.4.1.2.1 and page 2, Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 4-6 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-46; from the UE/UE,), a first message including first information related to whether the header compression is supported by the UE (see Figure 6.4.1.2.1 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47; a first message/(PDU session establishment request message) including first information/(the SMF supports IP header compression for control plane CIoT 5GS optimization) related to whether the header compression/(IP header compression) is supported/supports by the UE/UE); 
transmitting (see Figure 6.4.1.2.1; Figure 6.4.1.2.1, step 2 shows transmitting), to the UE (see Figure 6.4.1.2.1 and page 2, Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 4-6 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 48-55; to the UE/UE), a second message including second information related to whether the header compression is supported by the network entity (see Figure 6.4.1.2.1 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 48-53; a second message/(PDU session establishment accept message) including second information/(the SMF supports Ethernet head compression for control plan CIoT 5GS optimization) related to whether the header compression/(IP header compression) is supported/supports by the network entity/SMF); and 
determining, based on the first information and the second information (see Figure 6.4.1.2.1 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47 and 48-53; based on the first information/(the SMF supports IP header compression for control plane CIoT 5GS optimization) and the second information/the SMF supports Ethernet head compression for control plan CIoT 5GS optimization), whether the UE and the network entity support the header compression (see page 2, Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 4-6; whether the UE/UE and the network entity/network support/support the header/header compression/compression).
Regarding Claim 14, Qualcomm ‘426 discloses the method, wherein the header compression is one of IP header compression or Ethernet header compression when the first mode is the S1 mode and the second mode is the N1 mode (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 1-3 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; wherein the header/header compression/compression is one of IP/IP header/header compression/compression or Ethernet/Ethernet header/header compression/compression when the first mode/(S1 mode) is the S1/S1 mode/mode and the second mode/(N1 mode) is the N1/N1 mode/mode).
Regarding Claim 15, Qualcomm ‘426 discloses a user equipment (UE) in a wireless communication system (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; a user equipment (UE)/UE in a wireless communication system/UE and network), the UE comprising: 
a transceiver (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; UE contains a transceiver); and 
at least one processor operably connected to the transceiver (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; UE contains at least one processor operably connected to the transceiver), the at least one processor (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; the UE contains the at least one processor) configured to: 
identify an inter-system change from a first mode to a second mode(see Section 6.3.2.2 Network-requested PDU Session Modification Procedure Initiation, page 3 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; identify an inter-system/inter-system change/change from/from a first mode/(S1 mode) to a second mode/N1 mode); 
transfer a data session established in the first mode to the second mode from the first mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, pages 19-20; transfer/(inter-system change) a data session/(PDU connection) established/established in the first mode/(S1 mode) to the second mode/(N1 mode) from the first mode/S1 mode); 
determine whether the UE and a network entity in the second mode support a header compression (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, page 2, lines 4-6 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26 and page 20, lines 45-46; determine/(negotiating of the support for header compression) whether the UE/UE and a network entity/network in the second mode/(N1 mode) support/support a header/header compression/compression Note: page 20, lines 45-46 discloses the IP header compression configuration IE in the PDU Session Modification Request); and 
initiate, based on a result of the determination (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, page 2, lines 4-6 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; based on a result of the determination/negotiating of the support for header compression), a procedure for negotiating header compression configuration in the transferred data session (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations page 2, lines 4-6 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26 and Section 8.3.8.12 IP Header Compression Configuration, lines page 27, 1-3; a procedure for negotiating/negotiation a header/header compression/compression configuration in the transferred/(inter-system change) data session/PDU connection), 
wherein the first mode is one of an S1 mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; wherein the first mode/(S1 mode) is one of an S1/S1 mode/mode), and the second mode is the other of the N1 mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; and the second mode/(N1 mode) is the other of the N1/N1 mode/mode).
Regarding Claim 16, Qualcomm ‘426 discloses the UE, the at least one processor further configured to control the transceiver to: 
transmit (see Figure 6.4.1.2.1; Figure 6.4.1.2.1, step 1 shows transmitting), to the network entity (see Figure 6.4.1.2.1 and page 2, Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 4-6 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-46; to the network entity/SMF is the network entity), a first message including first information related to whether the header compression is supported by the UE (see Figure 6.4.1.2.1 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47; a first message/(PDU session establishment request message) including first information/(the SMF supports IP header compression for control plane CIoT 5GS optimization) related to whether the header compression/(IP header compression) is supported/supports by the UE/UE); 
receive (see Figure 6.4.1.2.1; Figure 6.4.1.2.1, step 2 shows receiving), from the network entity (see Figure 6.4.1.2.1 and page 2, Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 4-6 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 48-55; from the network entity/SMF is the network entity), a second message including second information related to whether the header compression is supported by the network entity (see Figure 6.4.1.2.1 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 48-53; a second message/(PDU session establishment accept message) including second information/(the SMF supports Ethernet head compression for control plan CIoT 5GS optimization) related to whether the header compression/(IP header compression) is supported/supports by the network entity/SMF); and
determine, based on the first information and the second information (see Figure 6.4.1.2.1 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47 and 48-53; based on the first information/(the SMF supports IP header compression for control plane CIoT 5GS optimization) and the second information/the SMF supports Ethernet head compression for control plan CIoT 5GS optimization), whether the UE and the network entity support the header compression (see page 2, Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 4-6; whether the UE/UE and the network entity/network support/support the header/header compression/compression).
Regarding Claim 20, Qualcomm ‘426 discloses the UE, wherein the header compression is internet protocol (IP) header compression when the first mode is the N1 mode and the second mode is an S1 mode (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 1-3 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; wherein the header/header compression/compression is one of IP/IP header/header compression/compression or Ethernet/Ethernet header/header compression/compression when the first mode/(N1 mode) is the N1/N1 mode and the second mode/(S1 mode) is an S1/S1 mode/mode), and wherein the header compression is one of IP header compression or Ethernet header compression when the first mode is the S1 mode and the second mode is the N1 mode (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 1-3 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; wherein the header/header compression/compression is one of IP/IP header/header compression/compression or Ethernet/Ethernet header/header compression/compression when the first mode/(S1 mode) is the S1/S1 mode/mode and the second mode/(N1 mode) is the N1/N1 mode/mode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm ‘426 in view of Qualcomm et al (“Ethernet Header Compression for CP CIoT – 5GMM Aspects”), hereinafter Qualcomm ‘425.

Regarding Claim 3, Qualcomm ‘426 discloses the method, wherein the first message includes a capability information element (IE) (see Figure 6.4.1.2.1 and page 11 Section 6.4.1.3 UE-Requested P DU Session Establishment Procedure Accepted By the Network, lines 1-5 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47; wherein the first message/(PDU session establishment request message) includes a capability information element (IE)/IE).
Although Qualcomm ‘426 discloses the method as set forth above,
Qualcomm ‘426 does not explicitly disclose “and the first information is indicated by a bit included in the capability IE and wherein the bit indicates a value of 1 when the header compression is supported and the bit indicates a value of 0 when the header compression is not supported”.
However, Qualcomm ‘425 discloses the method, wherein the first message includes a capability information element (IE) (see page 4, Section 9.11.3.1 5GMM Capability, lines 1-3; wherein the first message/(information concerning aspects of the UE related to the 5GCN or interworking with the EPS) includes a capability/(5GMM capability) information element IE/information element), and the first information is indicated by a bit included in the capability IE (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1 and page 4, Section 9.11.3.1 5GMM Capability, lines 1-3; and the first information/(information concerning aspects of the UE related to the 5GCN or interworking with the EPS) is indicated by a bit/(0 or 1) included in the capability IE/5GMM capability information element) and wherein the bit indicates a value of 1 when the header compression is supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1; and wherein the bit/1 indicates a value of 1/1 when the header compression/(IP header compression for control plane CIoT 5GS optimization) is supported/S1 mode supported) and the bit indicates a value of 0 when the header compression is not supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1; and the bit/0 indicates a value of 0/0 when the header compression/(IP header compression for control plane CIoT 5GS optimization) is not supported/not supported).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and the first information is indicated by a bit included in the capability IE and wherein the bit indicates a value of 1 when the header compression is supported and the bit indicates a value of 0 when the header compression is not supported” as taught by Qualcomm ‘425 in the system of Qualcomm ‘426 to provide header compression for control plane CIoT (see page 1, Summary of Change section, line 1 of Qualcomm ‘425).
Regarding Claim 4, Qualcomm ‘426 discloses the method, wherein the second message includes a network feature support information element (IE) (see Section 6.4.1.3 UE-Requested PDU Session Establishment Procedure Accepted By The Network, page 14, lines 1-2; wherein the second message/(PDU session establishment accept message) includes a network feature support information element (IE)/compression configuration IE).
Although Qualcomm ‘426 discloses the method as set forth above,
Qualcomm ‘426 does not explicitly disclose “and the second information is indicated by a bit included in the network feature support IE wherein the bit indicates a value of 1 when the header compression is supported and the bit indicates a value of 0 when the header compression is not supported”.
However, Qualcomm ‘425 discloses the method, 
and the second information is indicated by a bit included in the network feature support IE wherein the bit indicates a value of 1 when the header compression is supported and the bit indicates a value of 0 when the header compression is not supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1 and page 4, Section 9.11.3.1 5GMM Capability, lines 1-6 and page 6, lines 4; and the second information/(PDN connectivity message) is indicated by a bit/(0 or 1) included in the network feature support IE/(5GMM capability information element) wherein the bit/1 indicates a value of 1/1 when the header/header compression/compression is supported/supporting and the bit/0 indicates a value of 0/0 when the header/header compression/compression is not supported/not supported).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and the second information is indicated by a bit included in the network feature support IE wherein the bit indicates a value of 1 when the header compression is supported and the bit indicates a value of 0 when the header compression is not supported” as taught by Qualcomm ‘425 in the system of Qualcomm ‘426 to provide header compression for control plane CIoT (see page 1, Summary of Change section, line 1 of Qualcomm ‘425).
Regarding Claim 10, Qualcomm ‘426 discloses the method, wherein the first message includes a capability information element (IE) (see Figure 6.4.1.2.1 and page 11 Section 6.4.1.3 UE-Requested P DU Session Establishment Procedure Accepted By the Network, lines 1-5 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47; wherein the first message/(PDU session establishment request message) includes a capability information element (IE)/IE).
Although Qualcomm ‘426 discloses the method as set forth above,
Qualcomm ‘426 does not explicitly disclose “and the first information is indicated by a bit included in the capability IE and wherein the bit indicates a value of 1 when the header compression is supported and the bit indicates a value of 0 when the header compression is not supported”.
However, Qualcomm ‘425 discloses the method, wherein the first message includes a capability information element (IE) (see page 4, Section 9.11.3.1 5GMM Capability, lines 1-3; wherein the first message/(information concerning aspects of the UE related to the 5GCN or interworking with the EPS) includes a capability/(5GMM capability) information element IE/information element), and the first information/(information concerning aspects of the UE related to the 5GCN or interworking with the EPS) is indicated by a bit included in the capability IE (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1 and page 4, Section 9.11.3.1 5GMM Capability, lines 1-3; and the first information/(information concerning aspects of the UE related to the 5GCN or interworking with the EPS) is indicated by a bit/(0 or 1) included in the capability IE/(5GMM capability information element) and wherein the bit indicates a value of 1 when the header compression is supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1; and wherein the bit/1 indicates a value of 1/1 when the header compression/(IP header compression for control plane CIoT 5GS optimization) is supported/S1 mode supported) and the bit indicates a value of 0 when the header compression is not supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1; and the bit/0 indicates a value of 0/0 when the header compression/(IP header compression for control plane CIoT 5GS optimization) is not supported/not supported).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and the first information is indicated by a bit included in the capability IE and wherein the bit indicates a value of 1 when the header compression is supported and the bit indicates a value of 0 when the header compression is not supported” as taught by Qualcomm ‘425 in the system of Qualcomm ‘426 to provide header compression for control plane CIoT (see page 1, Summary of Change section, line 1 of Qualcomm ‘425).
Regarding Claim 11, Qualcomm ‘426 discloses the method, wherein the second message includes a network feature support information element (IE) (see Section 6.4.1.3 UE-Requested PDU Session Establishment Procedure Accepted By The Network, page 14, lines 1-2; wherein the second message/(PDU session establishment accept message) includes a network feature support information element (IE)/compression configuration IE).
Although Qualcomm ‘426 discloses the method as set forth above,
Qualcomm ‘426 does not explicitly disclose “and the second information is indicated by a bit included in the network feature support IE wherein the bit indicates a value of 1 when the header compression is supported and the bit indicates a value of 0 when the header compression is not supported”.
However, Qualcomm ‘425 discloses the method, 
and the second information is indicated by a bit included in the network feature support IE wherein the bit indicates a value of 1 when the header compression is supported and the bit indicates a value of 0 when the header compression is not supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1 and page 4, Section 9.11.3.1 5GMM Capability, lines 1-6 and page 6, lines 4; and the second information/(PDN connectivity message) is indicated by a bit/(0 or 1) included in the network feature support IE/(5GMM capability information element) wherein the bit/1 indicates a value of 1/1 when the header/header compression/compression is supported/supporting and the bit/0 indicates a value of 0/0 when the header/header compression/compression is not supported/not supported).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and the second information is indicated by a bit included in the network feature support IE wherein the bit indicates a value of 1 when the header compression is supported and the bit indicates a value of 0 when the header compression is not supported” as taught by Qualcomm ‘425 in the system of Qualcomm ‘426 to provide header compression for control plane CIoT (see page 1, Summary of Change section, line 1 of Qualcomm ‘425).
Regarding Claim 17, Qualcomm ‘426 discloses the UE, wherein the first message includes a capability information element (IE) (see Figure 6.4.1.2.1 and page 11 Section 6.4.1.3 UE-Requested P DU Session Establishment Procedure Accepted By the Network, lines 1-5 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47; wherein the first message/(PDU session establishment request message) includes a capability information element (IE)/IE),.
Although Qualcomm ‘426 discloses the UE as set forth above,
Qualcomm ‘426 does not explicitly disclose “and the first information is indicated by a bit included in the capability IE and wherein the bit indicates a value of 1 when the header compression is supported and the bit indicates a value of 0 when the header compression is not supported”.
However, Qualcomm ‘425 discloses the UE, wherein the first message includes a capability information element (IE) (see page 4, Section 9.11.3.1 5GMM Capability, lines 1-3; wherein the first message/(information concerning aspects of the UE related to the 5GCN or interworking with the EPS) includes a capability/(5GMM capability) information element IE/information element), and the first information/(information concerning aspects of the UE related to the 5GCN or interworking with the EPS) is indicated by a bit included in the capability IE (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1 and page 4, Section 9.11.3.1 5GMM Capability, lines 1-3; and the first information/(information concerning aspects of the UE related to the 5GCN or interworking with the EPS) is indicated by a bit/(0 or 1) included in the capability IE/(5GMM capability information element) and wherein the bit indicates a value of 1 when the header compression is supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1; and wherein the bit/1 indicates a value of 1/1 when the header compression/(IP header compression for control plane CIoT 5GS optimization) is supported/S1 mode supported) and the bit indicates a value of 0 when the header compression is not supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1; and the bit/0 indicates a value of 0/0 when the header compression/(IP header compression for control plane CIoT 5GS optimization) is not supported/not supported).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and the first information is indicated by a bit included in the capability IE and wherein the bit indicates a value of 1 when the header compression is supported and the bit indicates a value of 0 when the header compression is not supported” as taught by Qualcomm ‘425 in the system of Qualcomm ‘426 to provide header compression for control plane CIoT (see page 1, Summary of Change section, line 1 of Qualcomm ‘425).
Regarding Claim 18, Qualcomm ‘426 discloses the UE, wherein the second message includes a network feature support information element (IE) (see Section 6.4.1.3 UE-Requested PDU Session Establishment Procedure Accepted By The Network, page 14, lines 1-2; wherein the second message/(PDU session establishment accept message) includes a network feature support information element (IE)/compression configuration IE).
Although Qualcomm ‘426 discloses the UE as set forth above,
Qualcomm ‘426 does not explicitly disclose “and the second information is indicated by a bit included in the network feature support IE wherein the bit indicates a value of 1 when the header compression is supported and the bit indicates a value of 0 when the header compression is not supported”.
However, Qualcomm ‘425 discloses the UE, 
and the second information is indicated by a bit included in the network feature support IE wherein the bit indicates a value of 1 when the header compression is supported and the bit indicates a value of 0 when the header compression is not supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1 and page 4, Section 9.11.3.1 5GMM Capability, lines 1-6 and page 6, lines 4; and the second information/(PDN connectivity message) is indicated by a bit/(0 or 1) included in the network feature support IE/(5GMM capability information element) wherein the bit/1 indicates a value of 1/1 when the header/header compression/compression is supported/supporting and the bit/0 indicates a value of 0/0 when the header/header compression/compression is not supported/not supported).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and the second information is indicated by a bit included in the network feature support IE wherein the bit indicates a value of 1 when the header compression is supported and the bit indicates a value of 0 when the header compression is not supported” as taught by Qualcomm ‘425 in the system of Qualcomm ‘426 to provide header compression for control plane CIoT (see page 1, Summary of Change section, line 1 of Qualcomm ‘425).

Claims 5-6, 12-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm ‘426 in view of Huawei et al (“Single-Registration Mode Without N26”), hereinafter Huawei.

Regarding Claim 5, Although Qualcomm ‘426 discloses the method as set forth above,
Qualcomm ‘426 does not explicitly disclose “initiating the procedure for negotiating the header compression configuration in the transferred data session when the UE operates in a single-registration mode and an N26 interface is supported”.
However, Huawei discloses the method, comprising: 
initiating the procedure for negotiating the header compression configuration in the transferred data session when the UE operates in a single-registration mode and an N26 interface is supported (see page 20, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, lines 1-2 and page 21, lines 8-10 and page 22, lines 9-12; initiating/initiate the procedure/procedure for negotiating/re-negotiation the header/header compression/compression configuration/configuration in the transferred/(inter-system change) data session/(PDN connection) when the UE/UE operates/operating in a single-registration/single-registration mode/mode and an N26/N26 interface/interface is supported/supporting).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “initiating the procedure for negotiating the header compression configuration in the transferred data session when the UE operates in a single-registration mode and an N26 interface is supported” as taught by Huawei in the system of Qualcomm ‘426 to correct that some interworking handling is only applicable or only needed in case of single-registration mode in a network supporting N26 interface (see page 2, Summary of Change section, lines 1-3 of Huawei).
Regarding Claim 6, Although Qualcomm ‘426 discloses the method as set forth above,
Qualcomm ‘426 does not explicitly disclose “wherein the header compression is internet protocol (IP) header compression when the first mode is the N1 mode and the second mode is the S1 mode”.
However, Huawei discloses the method, wherein the header compression is internet protocol (IP) header compression when the first mode is the N1 mode and the second mode is the S1 mode (see page 20, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, lines 1-2 and page 21, lines 8-10 and page 22, lines 9-15; wherein the header/header compression/compression is internet protocol (IP) header/header compression/compression when the first mode is the N1/N1 mode/mode and the second mode is the S1/S1 mode/mode).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the header compression is internet protocol (IP) header compression when the first mode is the N1 mode and the second mode is the S1 mode” as taught by Huawei in the system of Qualcomm ‘426 to correct that some interworking handling is only applicable or only needed in case of single-registration mode in a network supporting N26 interface (see page 2, Summary of Change section, lines 1-3 of Huawei).
Regarding Claim 12, Although Qualcomm ‘426 discloses the method as set forth above,
Qualcomm ‘426 does not explicitly disclose “initiating the procedure for negotiating the header compression configuration in the transferred data session when the UE operates in a single-registration mode and an N26 interface is supported”.
However, Huawei discloses the method, comprising: 
initiating the procedure for negotiating the header compression configuration in the transferred data session when the UE operates in a single-registration mode and an N26 interface is supported (see page 20, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, lines 1-2 and page 21, lines 8-10 and page 22, lines 9-12; initiating/initiate the procedure/procedure for negotiating/re-negotiation the header/header compression/compression configuration/configuration in the transferred/(inter-system change) data session/(PDN connection) when the UE/UE operates/operating in a single-registration/single-registration mode/mode and an N26/N26 interface/interface is supported/supporting).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “initiating the procedure for negotiating the header compression configuration in the transferred data session when the UE operates in a single-registration mode and an N26 interface is supported” as taught by Huawei in the system of Qualcomm ‘426 to correct that some interworking handling is only applicable or only needed in case of single-registration mode in a network supporting N26 interface (see page 2, Summary of Change section, lines 1-3 of Huawei).
Regarding Claim 13, Although Qualcomm ‘426 discloses the method as set forth above,
Qualcomm ‘426 does not explicitly disclose “wherein the header compression is internet protocol (IP) header compression when the first mode is the N1 mode and the second mode is the S1 mode”.
However, Huawei discloses the method, wherein the header compression is internet protocol (IP) header compression when the first mode is the N1 mode and the second mode is the S1 mode (see page 20, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, lines 1-2 and page 21, lines 8-10 and page 22, lines 9-15; wherein the header/header compression/compression is internet protocol (IP) header/header compression/compression when the first mode is the N1/N1 mode/mode and the second mode is the S1/S1 mode/mode).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the header compression is internet protocol (IP) header compression when the first mode is the N1 mode and the second mode is the S1 mode” as taught by Huawei in the system of Qualcomm ‘426 to correct that some interworking handling is only applicable or only needed in case of single-registration mode in a network supporting N26 interface (see page 2, Summary of Change section, lines 1-3 of Huawei).
Regarding Claim 19, Although Qualcomm ‘426 discloses the UE as set forth above,
Qualcomm ‘426 does not explicitly disclose “initiate the procedure for negotiating the header compression configuration in the transferred data session when the UE operates in a single-registration mode and an N26 interface is supported”.
However, Huawei discloses the method, comprising: 
initiate the procedure for negotiating the header compression configuration in the transferred data session when the UE operates in a single-registration mode and an N26 interface is supported (see page 20, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, lines 1-2 and page 21, lines 8-10 and page 22, lines 9-12; initiate/initiate the procedure/procedure for negotiating/re-negotiation the header/header compression/compression configuration/configuration in the transferred/(inter-system change) data session/(PDN connection) when the UE/UE operates/operating in a single-registration/single-registration mode/mode and an N26/N26 interface/interface is supported/supporting).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “initiate the procedure for negotiating the header compression configuration in the transferred data session when the UE operates in a single-registration mode and an N26 interface is supported” as taught by Huawei in the system of Qualcomm ‘426 to correct that some interworking handling is only applicable or only needed in case of single-registration mode in a network supporting N26 interface (see page 2, Summary of Change section, lines 1-3 of Huawei).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US 2019/0141776 A1) discloses Method and Apparatus for Suspending/Resuming NAS Signaling In Wireless Communication System.  See, specifically, paragraphs 144-156, 227, 336-336, 347 and 366.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469